MANN, Judge.
In 1962 Sandy Kirkconnell, a merchant mariner, met and married Hilda in New Zealand, to which she has now returned with their two-year-old daughter. She agreed to waive alimony and support and he agreed that she might return to her native land. Notwithstanding the agreement, the special master recommended $20 per week support and the trial judge allowed $15. Kirkconnell appeals.
Sedell v. Sedell, Fla.App.1958, 100 So.2d 639, is not in point. In that case the husband and wife agreed upon sums for support and modification without cause was disapproved. But in this case the wife agreed to waive alimony, which she may do, and support for the child, which she may not unless the court, concerned primarily with the child’s welfare, approves.
The appellant also contends that there is no evidence of the child’s needs. There is evidence that the father earned more than $10,000 in 1967 and allowed his wife $300 per month for household expenses. We hold this a sufficient basis for awarding $15.00 per week for support. The master had recommended a higher amount and the father offered no testimony of excessiveness. Cf. Walborsky v. Walborsky, Fla.App.1967, 197 So.2d 853.
Affirmed.
LILES, C. I., and PIERCE, J., concur.